Name: Decision of the EEA Joint Committee No 49/95 of 22 June 1995 amending Annex VI (Social security) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  labour market;  economic policy;  social protection;  international affairs
 Date Published: 1996-02-08

 Avis juridique important|21996D0208(01)Decision of the EEA Joint Committee No 49/95 of 22 June 1995 amending Annex VI (Social security) to the EEA Agreement Official Journal L 030 , 08/02/1996 P. 0053 - 0054DECISION OF THE EEA JOINT COMMITTEE No 49/95 of 22 June 1995 amending Annex VI (Social security) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as amended by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as 'the Agreement`, and in particular Article 98 thereof,Whereas Annex VI to the Agreement was amended by Decision of the EEA Joint Committee No 24/94 (1);Whereas Decision No 151 of 22 April 1993 concerning the application of Article 10a of Regulation (EEC) No 1408/71 and of Article 2 of Regulation (EEC) No 1247/92 adopted by the Administrative Commission of the European Communities on Social Security for Migrant Workers (2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1 The following point shall be inserted after point 42.C (Decision No 150) in Annex VI to the Agreement:'42.D. 394 D 0602: Decision No 151 of 22 April 1993 concerning the application of Article 10a of Regulation (EEC) No 1408/71 and of Article 2 of Regulation (EEC) No 1247/92 (OJ No L 244, 19. 9. 1994, p. 1).The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptation:The following points shall be added to the Annex:13. Iceland:- Tryggingastofnun rÃ ­kisins (The State Social Security Institute)Laugavegur 114, 150 ReykjavÃ ­k.14. Norway- Folketrygdkontoret for utenlandssaker, Oslo.15. Liechtenstein- Amt fÃ ¼r Volkswirtschaft (Office of National Economy)concerning maternity allowances,- Liechtensteinische Alters- und Hinterlassenenversicherung (Old Age and Survivors' Insurance of Liechtenstein)concerning allowances for widowers, supplementary benefits to the old age, survivors' and invalidity insurance and concerning helplessness allowances,- Liechtensteinische Invalidenversicherung (Invalidity Insurance)concerning allowances for blind persons.`Article 2 This Decision shall enter into force on 1 July 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee.Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 22 June 1995.For the EEA Joint CommitteeThe PresidentP. BENAVIDES(1) OJ No L 339, 29. 12. 1994, p. 83.(2) OJ No L 244, 19. 9. 1994, p. 1.